Title: Court-Martial, 3 May 1756
From: Washington, George
To: 



[3 May 1756]

At a Genl Court Martial held at Winchester May 2d [3d] 1756
Capt. Robert Steuart, President.

               
                  Capt. Woodward
                  }
                  
                  {
                  Capt. Spotswood
               
               
                  Capt. Lewis
                  
                  Capt. Harrisson
               
               
                  Lieut. Stark
                  Members
                  Capt. Bullett
               
               
                  Lieut. Blagg
                  Lieut. Eustace
               
               
                  Lieut. Lomax
                  
                  Lieut. Williams
               
               
                  Lieut. Lowry
                  
                  Lieut. King
               
            
Serjeant Nathan Lewis accused for retreating with a party of Men without orders and not going to the assistance of Capt. John Mercer when Engaged with the Indians the 18th April nigh Edwards Fort.
Lieut. Lemon first Evidce Sworn, says he order’d Serjt Lewis

to go out with him from the Fort with about thirty men which he carrd out and at the same time order’d Lewis shou’d go upon the right with a few of them and so keep up with him as to be able to join him upon an attack—But after marching a small Distance he found himself Deserted by half his men together with Lewis Mr Lemon continued his March till he overtook Lieut. Williams, when the Engagement Began—But Lewis was not there and was found in the Fort on return.
Serjt Sallard Sworn says, Serjt Lewis Left the Fort when the other Party Did, and return’d to the Fort a Little before them.
John Beard Sworn says Serjt Lewis ask’d him and the other Soldiers with him to go upon the right of Lieut. Lemons party and that they went about a mile which brought them nigher the Fort, and seeing a Dog they Persued him then hearing Guns fire the[y] Consulted what to do and seeing Mr Blaggs party joind them. and that Lewis and he was never out of the Pasture till they joind Lieut. Blaggs party on their retreat The Deponent says that Lewis seem’d very willing to join Lieut. Blaggs party.
John Whiffle Sworn says that he and Lewis and the others, march’d up the Pasture, after Leaving Lieut. Lemons party there they heard some Guns fired, and s⟨to⟩pt sometime consulting what to do Lewis was ask’d, if they had not best join the party Engaged to which he answer’d t’was Dangerous and they might be shot by their own Men as well as the Indians, as they knew not which side they were Engaged upon, they afterwards seeing a party come out of the Fort the Deponent ask’d Lewis, if he wou’d not join them. but he said it was too Late and that they woud retreat before they coud join them—he further says several of the men run to Lieut. Blaggs party and he and Lewis being Left, they return’d to the Fort.
Serjt Lewis in Defence says that Lieut. Lemon orderd him to go up a Valley on the right (which Lieut. Lemon Denies, as allso that there was such a Valley) with Lemon, he there March’d and Expected to meet with Mr Lemon, as he had promised to join him at the Head of the Valley (which Lieut. Lemon also denie⟨s)⟩ But when he came there he went in Persuit of an Indian Dog wch he saw.
Its the unanimous opinion of the Court that Serjt Lewis’s

conduct is a man[i]fest Breach of the 12th Article of War 14th Section ( (Viz.) whatsoever officer of Soldie[r] shall Misbehave himself before the Enemy, or shamefully abandon any post committed to his Charge or shall speek Words inducing others to do the Like shall suffer Death)—and merits the punishment thereby inflicted.

               
                  H. Woodward
                  Robert Stewart P[residen]t
               
               
                  Robert Spotswood
                  approv’d by Sir Yr Hble Servt
               
               
                  Charles Lewis
                  Go: Washington
               
               
                  Henry Harrison
                  
               
               
                  William Stark
                  
               
               
                  Thos Bullitt
                  
               
               
                  John Blagg
                  
               
               
                  Hanck Eustace
                  
               
               
                  J.E. Lomax
                  
               
               
                  John Williams
                  
               
               
                  John Loury
                  
               
               
                  John King
                  
               
            
